TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00285-CV



                                   A. K. and T. A., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-19-008463, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants A.K. and T.A. filed their notices of appeal on May 18, 2022. The

appellate record was complete on June 9, 2022, making appellants’ briefs due on June 29, 2022.

On June 28, 2022, counsel for A.K. filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).   The accelerated schedule constrains this Court’s leeway in

granting extensions. In this instance, we will grant the motion in part. Therefore, we order

Lisa Marie Mims and Robert Galvin to file appellants’ briefs no later than July 19, 2022. If the

briefs are not filed by that date, counsel may be required to show cause why they should not be

held in contempt of court.

               It is ordered on July 8, 2022.
Before Justices Goodwin, Baker, and Kelly




                                            2